         

Exhibit 10.6
FIRST AMENDMENT TO THE
EMPLOYMENT AGREEMENT
     This First Amendment to the Employment Agreement by and among Greenville
Federal Financial Corporation, a federally chartered mid-tier savings and loan
holding company (hereinafter referred to as “HOLDING COMPANY”), Greenville
Federal, a federally chartered savings bank and a wholly-owned subsidiary of
HOLDING COMPANY (hereinafter referred to as “BANK”), and Susan J. Allread, an
individual (hereinafter referred to as the “EMPLOYEE”), is effective July 1,
2008.
WITNESSETH:
     WHEREAS, the parties entered into an Employment Agreement as of
December 18, 2007; and
     WHEREAS, pursuant to Section 11 of the Employment Agreement, the parties
desire to amend the Employment Agreement to make certain changes necessary under
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.
     NOW, THEREFORE, the parties hereby amend the Employment Agreement effective
as of the date first written above as follows:
1. The following subsection (e) is hereby added to the end of Section 4(a)(B)(1)
of the Agreement:
(e) Notwithstanding the foregoing, no amounts will be distributed pursuant to
this Section 4(a)(B)(1) with respect to the termination of employment of the
EMPLOYEE without JUST CAUSE by the EMPLOYERS within six months prior to the
occurrence of a CHANGE OF CONTROL unless the events or actions giving rise to
the CHANGE OF CONTROL also constitute a “change of control event” under
Section 409A of the CODE and Treasury Regulation §1.409A-3(i)(5).
2. The last sentence of Section 4(e)(ii) of the Employment Agreement is hereby
deleted in its entirety and the following is substituted therefor:
Any reduction pursuant to this Section 4(e)(ii) shall be first applied against
amounts that are not subject to Section 409A of the CODE and, thereafter, shall
be applied against all remaining amounts subject to Section 409A of the CODE on
a pro rata basis.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the HOLDING COMPANY and the BANK have caused this First
Amendment to be executed by their duly authorized officers and the EMPLOYEE has
signed this First Amendment, each as of the day and year first above written.

            GREENVILLE FEDERAL FINANCIAL CORPORATION
      By:   /s/ James W. Ward         James W. Ward         its Chairman of the
Board        GREENVILLE FEDERAL
      By:   /s/ James W. Ward         James W. Ward        its Chairman of the
Board        /s/ Susan J. Allread       Susan J. Allread           

 